USCA11 Case: 22-10605      Date Filed: 10/13/2022   Page: 1 of 6




                                         [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 22-10605
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
EFRAIN CASADO,
a.k.a. E-4,
a.k.a. Efro,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
USCA11 Case: 22-10605            Date Filed: 10/13/2022      Page: 2 of 6




2                         Opinion of the Court                  22-10605

               D.C. Docket No. 1:99-cr-00125-KMM-4
                     ____________________

Before ROSENBAUM, GRANT, and BLACK, Circuit Judges.
PER CURIAM:
       Efrain Casado, proceeding pro se, appeals the district court’s
denial of his motion for compassionate release under 18 U.S.C.
§ 3582(c)(1)(A)(i) and § 603 of the First Step Act of 2018. 1 He con-
tends his health conditions coupled with his risk of illness from
COVID-19 constitute an extraordinary and compelling circum-
stance warranting his early release. He also asserts, contrary to our
precedent in United States v. Bryant, 996 F.3d 1243 (11th Cir. 2021),
the district court had the authority to reduce his sentence for rea-
sons outside of those prescribed by the Bureau of Prisons (BOP),
including his rehabilitation in prison, his skills to reintegrate into
society, and the BOP’s overly burdensome COVID-19 protocols.
Lastly, he contends the district court improperly found the 18
U.S.C. § 3553(a) sentencing factors weighed against release by plac-
ing inordinate weight on his over 30-year-old, juvenile criminal his-
tory, without proper consideration of his rehabilitation and
changes in the law that would alter the calculation of his underlying




       1 Pub. L. 115-391, 132 Stat. 5194 (First Step Act).
USCA11 Case: 22-10605           Date Filed: 10/13/2022       Page: 3 of 6




22-10605                 Opinion of the Court                             3

sentence if it were calculated today. After review, 2 we affirm the
district court.
       A district court has no inherent authority to modify a de-
fendant’s sentence and may only do so when it is authorized by a
statute or rule. United States v. Puentes, 803 F.3d 597, 605-06 (11th
Cir. 2015). Section 3582(c)(1)(A) provides authorization to modify
a sentence through a motion for compassionate release. 18 U.S.C.
§ 3582(c)(1)(A). A district court may grant a prisoner’s motion for
compassionate release, if (1) the factors set forth in 18 U.S.C.
§ 3553(a) favor doing so, (2) there is an “extraordinary and compel-
ling” reason for doing so, and (3) granting a reduction would be
consistent with applicable policy statements issued by the Sentenc-
ing Commission. Id. Because all three conditions must be satisfied
before a district court can grant a reduction, the absence of even
one of these conditions would foreclose a sentence reduction.
United States v. Tinker, 14 F.4th 1234, 1237-38 (11th Cir. 2021).
        The commentary to § 1B1.13 of the Sentencing Guidelines
lists a defendant’s medical condition and age as possible “extraor-
dinary and compelling reasons” warranting a sentence reduction.
U.S.S.G. § 1B1.13, comment. (n.1). A defendant’s medical condi-
tion may warrant a sentence reduction if he (1) has a terminal

2 We review de novo determinations about a defendant’s eligibility for an 18
U.S.C. § 3582(c) sentence reduction. United States v. Bryant, 996 F.3d 1243,
1251 (11th Cir. 2021). We review a district court’s denial of a prisoner’s
§ 3582(c)(1)(A) motion for abuse of discretion. United States v. Harris, 989
F.3d 908, 911 (11th Cir. 2021).
USCA11 Case: 22-10605          Date Filed: 10/13/2022      Page: 4 of 6




4                       Opinion of the Court                   22-10605

disease or (2) is suffering from a physical or mental condition that
diminishes his ability to provide self-care in prison and from which
he is not expected to recover. Id., comment. (n.1(A)). Deteriorat-
ing mental or physical health resulting from the aging process also
may constitute an extraordinary or compelling reason for granting
a sentence reduction. Id. A prisoner’s age may be an extraordinary
or compelling reason if the prisoner (1) is at least 65 years old, (2) is
experiencing a serious deterioration in physical or mental health
because of the aging process, and (3) has served at least 10 years or
75 percent of his term, whichever is less. Id., comment. (n.1(B)).
Additionally, a prisoner may be eligible for a sentence reduction if,
“[a]s determined by the Director of the Bureau of Prisons, there
exists in the defendant’s case an extraordinary and compelling rea-
son other than, or in combination with,” the other specific exam-
ples listed. Id., comment. (n.1(D)). This catch-all provision “does
not grant discretion to courts to develop ‘other reasons’ that might
justify a reduction in a defendant’s sentence.” Bryant, 996 F.3d at
1247-48.
       The district court did not abuse its discretion by denying
Casado’s compassionate release motion, because Casado did not
establish an extraordinary and compelling reason for a sentence re-
duction. First, Casado did not allege he had a terminal illness or
that he was at least 65 years old. See U.S.S.G. § 1B1.13, comment.
(n.1(A)), (B)). In fact, Casado was 50 years old at the time he filed
the motion. Nothing in the record otherwise suggests Casado’s
health conditions substantially diminished his ability to provide
USCA11 Case: 22-10605        Date Filed: 10/13/2022    Page: 5 of 6




22-10605               Opinion of the Court                       5

self-care, even in light of the COVID-19 pandemic. The medical
records provided by the Government do not show Casado was
ever diagnosed with hypertension. And, as the district court found,
the records do not show Casado’s other conditions of gastroesoph-
ageal reflux disease (GERD) or pains from a gunshot wound were
not being adequately managed or might have affected his ability to
care for himself in prison. Notably, Casado’s conditions of GERD
and pain are not included on the CDC’s list of medical conditions
presenting a higher risk of severe illness from COVID-19. Under
these circumstances, none of Casado’s medical problems estab-
lished eligibility for a reduced sentence, even when considered
with their potential risk of severe COVID-19 illness. See United
States v. Giron, 15 F.4th 1343, 1346-47 (11th Cir. 2021) (upholding
the denial of compassionate release where the movant suffered
from medical conditions of high cholesterol, high blood pressure,
coronary artery disease—despite any potential increase in risk of
severe symptoms from COVID-19—because those conditions
were manageable in prison and did not meet the categories in com-
ment (n.1(A)); Harris, 989 F.3d at 912 (upholding the denial of com-
passionate release where the inmate’s medical condition of hyper-
tension was labeled by the Centers for Disease Control and Preven-
tion only as a condition that “might” increase the risk of a severe
illness from COVID-19).
       Second, contrary to Casado’s suggestion, pursuant to Bry-
ant, the district court did not have the discretion to develop ex-
traordinary and compelling reasons outside of those listed in
USCA11 Case: 22-10605         Date Filed: 10/13/2022    Page: 6 of 6




6                      Opinion of the Court                 22-10605

§ 1B1.13 to justify a reduction in his sentence. See U.S.S.G.
§ 1B1.13, comment. (n.1(D)); Bryant, 996 F.3d at 1247-48; United
States v. Brown, 342 F.3d 1245, 1246 (11th Cir. 2003) (explaining
under the prior panel precedent rule, we are bound to follow prior
binding precedent unless and until it is overruled by us en banc or
by the Supreme Court). None of Casado’s provided reasons fell
within those the district court could rely upon to grant relief. Ac-
cordingly, because an “extraordinary and compelling” circum-
stance is a necessary condition for a sentence reduction, and
Casado failed to establish such a circumstance, the district court did
not abuse its discretion by denying Casado’s compassionate release
motion. See Tinker, 14 F.4th at 1237-38. Accordingly, because an
extraordinary and compelling circumstance was a necessary condi-
tion for compassionate release, and Casado failed to establish such
a circumstance, we affirm.
      AFFIRMED.